


Exhibit 10.31

MEADOWS CORPORATE CENTER

ST. LOUIS, MISSOURI

STANDARD SERVICE CENTER LEASE AGREEMENT

By and Between

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY

As Landlord

And

INFONOW SOLUTIONS OF ST. LOUIS, LLC

As Tenant

--------------------------------------------------------------------------------




LEASE INDEX

 

 

 

 

 

 

 

PAGE

 

 

--------------------------------------------------------------------------------

 

ARTICLE I - LEASED PREMISES

 

1

 

 

 

 

 

1.1

Demise of Leased Premises

 

1

 

1.2

Condition of Leased Premises

 

1

 

 

 

 

 

 

ARTICLE II - TERM

 

1

 

 

 

 

 

2.1

Term

 

1

 

2.2

Delay in Occupancy

 

1

 

2.3

Early Occupancy

 

2

 

2.4

Option to Extend Term

 

2

 

2.5

Right of First Opportunity

 

3

 

 

 

 

 

ARTICLE III - RENT

 

3

 

 

 

 

 

3.1

Base Rent

 

3

 

3.2

Additional Rent

 

4

 

3.3

Late Charges

 

4

 

3.4

Proportionate Share

 

4

 

3.5

Real Property Taxes, Insurance and Management Fees

 

4

 

3.6

Insurance

 

5

 

3.7

Verification of Operating Statement

 

5

 

3.8

Interest on Past Due Amounts

 

6

 

3.9

Expense Stop Amount

 

6

 

 

 

 

 

ARTICLE IV - COMMON AREAS

 

6

 

 

 

 

 

4.1

Common Areas

 

6

 

4.2

Use of Common Areas

 

6

 

4.3

Vehicle Parking

 

6

 

4.4

Common Expenses

 

6

 

 

 

 

 

ARTICLE V - USE

 

7

 

 

 

 

 

5.1

Use

 

7

 

5.2

ADA

 

7

 

 

 

 

 

ARTICLE VI - SECURITY DEPOSIT

 

8

 

 

 

 

 

ARTICLE VII - OPERATIONS: UTILITIES: SERVICES

 

8

 

i

--------------------------------------------------------------------------------




 

 

 

 

 

7.1

Operation

 

8

 

7.2

Hours of Operation

 

8

 

7.3

Utilities

 

8

 

7.4

Interruption of Services

 

8

 

7.5

No Interference

 

9

 

 

 

 

 

ARTICLE VIII - REPAIRS AND MAINTENANCE

 

9

 

 

 

 

 

8.1

Landlord’s Obligations

 

9

 

8.2

Tenant’s Obligations

 

9

 

 

 

 

 

ARTICLE IX - ALTERATIONS: TENANT’S PROPERTY

 

9

 

 

 

 

 

9.1

Alterations by Tenant

 

9

 

9.2

Contractors’ Insurance Requirements

 

10

 

9.3

Tenant’s Property

 

10

 

 

 

 

 

ARTICLE X - HAZARDOUS MATERIALS

 

10

 

 

 

 

 

10.1

Use of Hazardous Materials

 

10

 

10.1

(a) Tenant’s Obligations and Liabilities

 

10

 

10.1

(b) Definition

 

11

 

10.1

(c) Inspection

 

11

 

10.1

(d) Default

 

11

 

 

 

 

 

 

ARTICLE XI - ASSIGNMENT AND SUBLETTING

 

11

 

 

 

 

 

ARTICLE XII - CASUALTY OR CONDEMNATION

 

12

 

 

 

 

 

12.1

Partial Damage of Leased Premises

 

12

 

12.2

Total or Substantial Destruction

 

13

 

12.3

Temporary Reduction of Rent

 

13

 

12.4

Condemnation

 

13

 

 

 

 

 

ARTICLE XIII - INDEMNIFICATION AND INSURANCE

 

13

 

 

 

 

 

13.1

Indemnification

 

13

 

13.2

Tenant’s Insurance

 

14

 

13.3

Survival of Indemnities

 

14

 

13.4

Waiver of Subrogation

 

14

 

 

 

 

 

ARTICLE XIV - RIGHT OF ENTRY

 

15

 

 

 

 

 

ARTICLE XV - PROPERTY LEFT ON THE LEASED PREMISES

 

15

 

ii

--------------------------------------------------------------------------------




 

 

 

 

 

ARTICLE XVI - SIGNS AND ADVERTISEMENTS

 

15

 

 

 

 

 

ARTICLE XVII - NOTICES

 

15

 

 

 

 

 

ARTICLE XVIII - MECHANIC’S LIENS

 

16

 

 

 

 

 

ARTICLE XIX - SUBORDINATION: ATTORNMENT

 

16

 

 

 

 

 

19.1

Subordination

 

16

 

19.2

Attornment

 

16

 

19.3

Confirming Agreement

 

17

 

19.4

Mortgagee Protection

 

17

 

 

 

 

 

ARTICLE XX - COMPLIANCE WITH LAW AND RULES AND REGULATIONS

 

17

 

 

 

 

 

20.1

Compliance With Laws

 

17

 

20.2

Rules and Regulations

 

17

 

 

 

 

 

ARTICLE XXI - LANDLORD’S LIEN

 

18

 

 

 

 

 

ARTICLE XXII - ESTOPPEL CERTIFICATE

 

18

 

 

 

 

 

ARTICLE XXIII - HOLDING OVER

 

18

 

 

 

 

 

ARTICLE XXIV - TENANT’S STATUS

 

19

 

 

 

 

 

24.1

Power and Authority

 

19

 

24.2

Authorization

 

19

 

 

 

 

 

ARTICLE XXV - DEFAULTS AND REMEDIES

 

19

 

 

 

 

 

25.1

Default by Tenant

 

19

 

25.2

Landlord Remedies

 

20

 

25.3

Landlord’s Costs; Attorneys Fees

 

21

 

25.4

Remedies Cumulative

 

21

 

25.5

Non-Waiver

 

21

 

 

 

 

 

ARTICLE XXVI - MISCELLANEOUS

 

21

 

 

 

 

 

26.1

No Partnership

 

21

 

26.2

No Representations by Landlord

 

21

 

26.3

Waiver of Jury Trial

 

21

 

26.4

Severability Provisions

 

21

 

iii

--------------------------------------------------------------------------------




 

 

 

 

 

26.5

Interior Construction

 

22

 

26.6

Relocation of Leased Premises

 

22

 

26.7

Benefits and Burdens

 

22

 

26.8

Landlord’s Liability

 

22

 

26.9

Brokerage

 

22

 

26.10

Recording

 

22

 

26.11

Governmental Shortage

 

22

 

26.12

Surrender of Premises

 

23

 

26.13

Interpretation

 

23

 

26.14

Entire Agreement

 

23

 

26.15

Force Majeure

 

23

 

26.16

Choice of Law

 

23

 

26.17

Submission of Lease

 

23

 

26.18

Time of Essence

 

23

 

26.19

Financial Statements

 

24

 

26.20

Termination of Existing Lease

 

24

 

EXHIBITS:

 

 

 

 

Exhibit A - Legal Description

 

26

 

Exhibit B - Floor Plan

 

27

 

Exhibit C - Certificate Regarding Commencement Date

 

28

 

Exhibit D - Rules and Regulations

 

29

 

Exhibit E - Estoppel Certificate

 

34

 

Exhibit F - Tenant Construction

 

36

 

Exhibit G - Agency Relationship Confirmation

 

 

 

iv

--------------------------------------------------------------------------------




SERVICE CENTER LEASE

          THIS LEASE is made and entered into on this 28th day of November 2001
between THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, an Indiana corporation,
(“Landlord”) and INFONOW SOLUTIONS OF ST. LOUIS, LLC, a ________________ limited
liability company, as (“Tenant”).

ARTICLE I - LEASED PREMISES

          1.1     Demise of Leased Premises. Landlord, in consideration of the
rents and of the terms and conditions hereinafter contained, does hereby lease
to Tenant, and Tenant, does hereby rent from Landlord the space containing
approximately 14,870 rentable square feet (“Leased Premises”). The Leased
Premises is located in two (2) suites: Suite 1848 containing approximately”8,575
rentable square feet located in the building known as Meadows Corporate Center
III (“Building III”) and Suite 1884-4 containing approximately 6,295 rentable
square feet located in the building known as Meadows Corporate Center IV
(“Building IV”) (collectively, the “Building”), situated at Lackland Hills
Parkway, St. Louis, Missouri 63146. The Building is located on the land
described on Exhibit “A” (“Property”) and the floor plans of the Leased Premises
are attached as Exhibit “B” and incorporated by reference.

          1.2     Condition of Leased Premises. Tenant accepts the Leased
Premises in its “as is” condition except as altered by the work to be performed
by Tenant as described in Exhibit “F” attached hereto and made a part hereof,
subject to all recorded matters, laws, ordinances, and governmental regulations
and orders. Tenant acknowledges that neither Landlord, any employee of Landlord,
Landlord’s property manager, or any agent of Landlord has made any
representation as to the condition of the Leased Premises or the suitability of
the Leased Premises for Tenant’s intended use. The taking of possession of the
Leased Premises by Tenant shall be conclusive evidence that the Leased Premises
were in good and satisfactory condition and suitable for the use intended by
Tenant at the time such possession was taken. Upon request by Landlord, Tenant
shall execute a commencement letter signifying such acceptance.

ARTICLE II - TERM

          2.1     Term. The term of this Lease (the “Term”) shall be for a
period of five (5) years (the “Term”), commencing August 1, 2001 (the
“Commencement Date”) and ending on July 31, 2006 (the “Expiration Date”), unless
sooner terminated pursuant to any provision hereof. Landlord and Tenant shall
execute a Certificate Affirming The Lease Commencement Date in the form attached
hereto as Exhibit “C”.

          2.2     Delay in Occupancy. If for any reason Landlord cannot deliver
possession of the Leased Premises to Tenant on the Commencement Date, Landlord
shall not be subject to any liability therefor, nor shall such failure affect
the validity of this Lease or the obligations of Tenant hereunder, except the
Commencement Date shall be delayed until possession of the Leased Premises
delivered to Tenant and the Term shall be extended for a period equal to the
delay in the delivery of the Leased

1

--------------------------------------------------------------------------------




Premises, plus the number of days necessary to end the Term on the last day of a
month. In the event of any delay hereunder, Landlord and Tenant shall execute
and deliver an amendment hereto setting forth the revised Commencement and
Expiration Dates.

          2.3     Early Occupancy. If Tenant occupies the Leased Premises prior
to the Commencement Date, such occupancy shall be upon all of the terms and
conditions contained herein but shall not advance the Expiration Date.

          2.4     Option to Extend Term. Provided Tenant is not in default in
any of the terms, conditions or covenants of this Lease either on the date
Tenant gives Landlord the renewal notice required herein or at the end of the
initial Term of this Lease, Landlord hereby grants to Tenant an option to renew
this Lease for one (1) five (5) year term. Such option to renew must be
exercised by giving written notice to Landlord at least one hundred eighty (180)
days prior to the termination of the initial Term of this Lease, and once a
notice to exercise is given it is irrevocable by Tenant. If Tenant elects to
exercise such renewal option, then such renewal term shall be on the same terms
and conditions as contained in this Lease, except that Base Rental shall be the
then prevailing market rent for comparable office buildings in the St. Louis,
Missouri market.

          The “then prevailing market rent for comparable office buildings in
the St. Louis, Missouri rental market” means what a landlord under no compulsion
to lease the Leased Premises and a new tenant under no compulsion to lease the
Leased Premises would determine as rent for the Extension Term, taking into
consideration, among other relevant matters, the use permitted under the Lease,
the quality, size, design and location of the Leased Premises and the rental
rates for similar space in the St. Louis metropolitan market area. The parties
shall endeavor in good faith to agree on the Base Rent for the Extension Term
within sixty (60) days prior to the applicable renewal date. If Landlord and
Tenant are unable to agree on the Base Rent for the Extension Term by such date,
then the Base Rent shall be determined as hereinafter provided. Within thirty
(30) days prior to the renewal date, Landlord and Tenant each shall appoint a
licensed real estate appraiser (who shall be a member of the American Institute
of Real Estate Appraisers) with experience in the area in which the Leased
Premises are located to determine the then prevailing market rent of the Leased
Premises. If either Landlord or Tenant does not appoint a licensed appraiser,
and such failure continues thereafter for another ten (10) days after a second
written notice from the other, the single licensed appraiser appointed shall be
the sole licensed appraiser and shall set the then prevailing market rent of the
Leased Premises. If two (2) licensed appraisers are appointed pursuant to this
paragraph, they shall meet promptly and attempt to set the then prevailing
market rent of the Leased Premises. If they are unable to agree within the
thirty (30) days after the second licensed appraiser has been appointed, then
each party or its appraiser shall submit its appraisal for the then prevailing
market rent to a third appraiser (selected in the manner set forth below) and
the third appraiser shall select one of the two submitted appraisal amounts,
without any modification, as the then prevailing market rent. The third
appraiser, who must meet all of the minimum licensing and experience criteria
set forth above, shall be selected by the first two appraisers. Landlord and
Tenant each shall bear the cost of their own licensed appraiser, and shall split
equally the cost of appointing the third licensed appraiser, if necessary. If
the determination of the then prevailing market rent of the Leased Premises is
not completed prior to the renewal date, Tenant shall continue to pay Base Rent
at the rate in effect immediately prior to the renewal date, and the parties
shall promptly account for any rent differential

2

--------------------------------------------------------------------------------




upon determination of the then prevailing market rent of the Lease Premises.

          All other terms of this Lease shall remain the same. As used
throughout this Lease, any reference to the “lease term”, “term”, or “term of
this Lease” shall also include any and all renewal terms.

          2.5         Right of First Opportunity. Subject to all other options
held by existing tenants of the Building and provided that Tenant is not in
default hereunder at the time of Tenant’s exercise of this option, Tenant shall
have the right of first opportunity (the “Right of First Opportunity”) to lease
any additional space located in Building II or Building III (the “Expansion
Space”), if and when such space becomes available during the initial Term of
this Lease, on the following terms and conditions:

          (i)          Landlord shall notify Tenant of available Expansion Space
prior to offering such Expansion Space to any other party. Tenant shall have ten
(10) days from the receipt of such notification to exercise the Right of First
Opportunity by sending written notice to Landlord of its intent to lease the
Expansion Space or any portion thereof (the “Leased Expansion Space”);

          (ii)         at the time Tenant exercises the Right of First
Opportunity and at the time Landlord delivers the Leased Expansion Space to
Tenant, Tenant shall not be in default of its obligations under this Lease
beyond any applicable cure period, and this Lease at that time shall be in full
force and effect;

          (iii)        Tenant shall execute and deliver to Landlord within
thirty (30) days after receipt thereof from Landlord an amendment to the Lease
prepared by Landlord which effective with the Commencement Date of the Lease by
Tenant of the Leased Expansion Space (a) adds the Leased Expansion Space to the
Leased Premises, (b) increases the rentable area of the Leased Premises by the
rentable area of the Leased Expansion Space and increases Tenant’s Proportionate
Share accordingly, and (c) makes such other modifications of affected portions
of this Lease consistent with the foregoing.

          Tenant shall accept the Leased Expansion Space “as is” and “as built”,
subject to latent defects to base building and base building systems, and all
leasehold improvements made by Tenant to the Leased Expansion Space shall be
installed in accordance with the provision of Article IX of the Lease and at
Tenant’s sole cost and expense. Tenant shall not be obligated to commence paying
Rent with respect to the Leased Expansion Space until the date that is the
earlier of (i) thirty (30) days after the Leased Expansion Space has been
delivered to Tenant vacant, free and clear of all leases and tenancies, ready
for Tenant’s leasehold improvement work, and (ii) the date that construction of
leasehold improvements to the Leased Expansion Space ha been substantially
completed, subject to punchlist items.

ARTICLE III - RENT

          3.1         Base Rent. Tenant shall pay rent to Landlord starting with
the Commencement Date of the Lease for the use and occupancy of the Leased
Premises as follows:

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

Period

 

Base Rent per SF

 

Monthly Base Rent

 

Annual Base Rent

                   

8/1/01 - 7/31/02

 

$

11.25

 

$

13,940.63

 

$

167,287.50

                   

8/1/02 - 7/31/03

 

$

11.75

 

$

14,560.21

 

$

174,722.50

                   

8/1/03 - 7/31/04

 



$

12.25



 



$

15,179.79

 

$

182,157.50

                   

81/1/04 - 7/31/05

 

$

12.75

 

$

15,799.38

 

$

189,592.50

                   

8/1/05 - 7/31/06

 

$

13.00

 

$

16,109.17

 

$

193,310.00

          (“Base Rent”), payable in advance, on the first day of each month
during the Term hereof. The Base Rent is computed based upon 14,870 square feet
of service center space as shown on Exhibit “B”. Base Rent and all other sums,
whether designated additional rent or otherwise, payable to Landlord under this
Lease shall be payable in U.S. Dollars at the office of Jones Lang LaSalle, or
at such other place or places as Landlord may in writing direct. Tenant shall
pay all rent payable under this Lease without notice or demand, both of which
are expressly waived by Tenant. Tenant shall pay base Rent due under this Lease,
without demand, offset or deduction.

          3.2     Additional Rent. Tenant shall pay to Landlord additional rent
as provided in this Article III. All charges due and payable by Tenant other
than Base Rent are herein called “Additional Rent”. The term “Rent” shall mean
Base Rent and Additional Rent.

          3.3     Late Charges. Tenant’s failure to pay Rent promptly may cause
Landlord to incur unanticipated costs. The amount of such costs are difficult to
ascertain, and therefore on any Rent payment not made within ten (10) days after
it is due, Tenant shall pay Landlord a late charge equal to fifteen percent
(15%) of the overdue amount. The parties agree that such late charge represents
a fair and reasonable estimate of the costs Landlord will incur by reason of
such late payment.

          3.4     Proportionate Share. Tenant’s “Proportionate Share” as used in
this Lease shall be obtained by multiplying the expense in question by a
fraction, the numerator of which shall be the rentable square footage area of
the Leased Premises, and the denominator of which shall be the rentable square
footage area of the Building which for purposes of this Lease shall be
stipulated to be 43,275 square feet for Building III and 47,627 square feet for
Building IV. For purposes of this Lease, Tenant’s Proportionate Share is 19.82%
for Building III and 13.22% for Building IV.

          If a particular expense is incurred or charged to more than one
building on the Property rather than solely to the Building, then, for the
purposes of calculating Tenant’s Proportionate Share with respect to the
Building, such multi building expense shall be allocated to the Building by
multiplying the expense in question by a fraction, the numerator of which shall
be the rentable square footage of the Building and the denominator of which
shall be the rentable square footage area of the buildings for which the expense
was incurred or otherwise allocated to, with the resulting number being used to
calculate Tenant’s Proportionate Share as to the Leased Premises. For purposes
of this Lease, Tenant’s Proportionate Share is 4.97% for Building III and 3.65%
for Building IV.

          3.5     Real Property Taxes, Insurance and Management Fees. (a)
Beginning August 1, 2001, Tenant shall pay as Additional Rent, Tenant’s
Proportionate Share of the amount by which Real Property Taxes (as defined in
Section 3.5(b)), Insurance (as defined in Section 3.6), and management fees paid
by Landlord and relating solely to management of the Building, payable

4

--------------------------------------------------------------------------------




during each calendar year falling entirely or partly within the Lease Term
exceed the Expense Stop Amount as defined in Section 3.9. Tenant shall make
estimated monthly payments to Landlord on account of the amount by which Real
Property Taxes, Insurance and management fees that are expected to be paid
during each calendar year would exceed the Expense Stop Amount. Beginning August
1, 2001 and at the beginning of each calendar year thereafter, Landlord may
submit a statement setting forth Landlord’s reasonable estimates of such excess
and Tenant’s Proportionate Share thereof. Tenant shall pay to Landlord on the
first day of each month following receipt of such statement, until Tenant’s
receipt of the succeeding annual statement, an amount equal to one-twelfth
(1/12th) of such share.

          (b) “Real Property Taxes” shall mean: (i) any fee, license fee,
license tax, business license fee, commercial rental tax, levy, charge,
assessment, government charge or tax imposed by any taxing authority against the
Building or land upon which the Building is located; (ii) any tax on the
Landlord’s right to receive, or the receipt of, rent or income from the Building
or against Landlord’s business of leasing the Building; (iii) any tax, or
charge, or assessment, or any assessment for repayment of bonds for fire
protection, streets, sidewalks, road maintenance, refuse or other services
provided to the Building for any governmental agency; (iv) any charge or fee
replacing any tax previously included within the definition of real property
tax; and (v) any costs incurred by Landlord in contesting such Real Property
Taxes, whether successful or not. Real Property Taxes does not, however, include
Landlord’s federal, state or local income, franchise, inheritance or estate
taxes. Tenant shall pay when due all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.

          3.6      Insurance. Landlord shall maintain such insurance on the
Building as Landlord reasonably deems appropriate (“Insurance”).

          3.7      Verification of Operating Statement Upon request by Tenant,
and at Tenant’s cost and expense, Landlord shall furnish Tenant such information
as may be necessary for Tenant to verify the Common Expenses (as defined in
Section 4.4), Real Property Taxes, Insurance or management fees, and shall
cooperate with Tenant in verifying the operating statement. No decreases in
Common Expenses shall reduce Tenant’s rent below the annual Base Rent set forth
in Section 3.1 of this Lease.

          If Tenant does not agree with Landlord’s operating statement, then
Tenant shall have the right, if written notice of the nature and extent of such
disagreement is given to Landlord not later than thirty (30) days following
receipt of such statement by Tenant, and the parties are unable to resolve such
disagreement by negotiation, to cause an audit to be made, not later than ninety
(90) days following receipt of Landlord’s statement of Landlord’s records
concerning Common Expenses, Real Property Taxes, Insurance or management fees by
an independent certified public accountant designated by Landlord from a list of
not less than three (3) such accountants selected by Tenant, at the expense of
Tenant unless such audit discloses an error in excess of ten percent (10%) in
the computation of all such costs, in which event such audit shall be at the
expense of Landlord. In no event shall the independent certified public
accountant making the audit be compensated on a contingent-fee basis. The
results of such audit shall be binding upon Landlord and Tenant. If Landlord
receives no such notice within thirty (30) days following receipt of Landlord’s
operating

5

--------------------------------------------------------------------------------




statement, then such statement shall be conclusively deemed to have been
approved and accepted by Tenant. Pending resolution of any dispute with respect
to such operating statement and Real Property Taxes, Tenant shall pay the sums
shown as due on such operating statement, and if it shall be finally determined
that any portion of such sums was not properly due, Landlord shall refund the
appropriate sum to Tenant.

          3.8      Interest on Past Due Amounts. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount, in addition to any
late charges due under this Lease. If the interest rate specified in this Lease
is higher than the rate permitted by law, the interest rate is hereby decreased
to the maximum legal interest rate permitted by law.

          3.9      Expense Stop Amount. For purposes of this Lease, “Expense
Stop Amount” shall be defined as Tenant’s Proportionate Share of the actual
expense incurred for Real Property Taxes, insurance and management fees in the
calendar year 2000.

ARTICLE IV - COMMON AREAS

          4.1      Common Areas. In this Lease, “Common Areas” shall mean all
areas on the Property, which are available for the common use of tenants of the
Property and which is not part of the Leased Premises or the premises of other
tenants. Landlord may from time to time change the size, location, nature and
use of any of the Common Areas. Tenant acknowledges that such activities may
result in occasional inconvenience and such activities and changes shall be
expressly permitted if they do not materially affect Tenant’s use of the
Property.

          4.2      Use of Common Areas. Tenant shall have the nonexclusive right
(in common with all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to time.
Tenant shall abide by such rules and regulations and shall use its best effort
to cause others who use the Common Areas with Tenant’s expressed or implied
permission to abide by Landlord’s rules and regulations. Tenant shall not, at
any time, interfere with the rights of Landlord, other tenants, or any other
person entitled to use the Common Areas.

          4.3      Vehicle Parking. Tenant shall be entitled to use the vehicle
parking spaces allocated to Tenant on the Property without paying any additional
rent. Tenant’s parking shall not be reserved and shall be limited to 34 vehicles
for Building III and 25 vehicles for Building IV no larger than standard size
automobiles or pickup utility vehicles. Temporary parking of large delivery
vehicles on the Property may be permitted by the rules and regulations
established by Landlord. Vehicles shall be parked only in striped parking spaces
and not in driveways, loading areas or other locations not specifically
designated for parking

          4.4      Common Expenses. Landlord shall maintain the Common Areas in
good order, condition and repair. In addition to the Base Rent, Tenant shall pay
its pro rata share of monthly Common Expenses (as defined below) (the “Common
Expense Fee”), and is subject to annual adjustment.

6

--------------------------------------------------------------------------------




          “Common Expenses” shall mean all costs incurred by Landlord in
repairing, maintaining and operating the Building and the Common Areas (other
than (i) expenses recoverable under Section 3.5(b) above and (ii) expenses
incurred by Landlord in satisfying its obligations under Section 8.1 below).
Common Expenses shall include, but are not limited to, the following: gardening
and landscaping, electrical, water and sewer service, maintenance and repair
associated with the Common Areas; maintenance, repair and replacement of signs;
property damage, fire and other types of insurance on the Common Areas and
worker’s compensation insurance; charges and assessments by the owners’
association, if any, for the Property; all personal property taxes and
assessments levied on or attributable to personal property used in connection
with the Common Areas, the Building or the Property; straight-line depreciation
on personal property owned by Landlord and consumed or used in the operation or
maintenance of the Common Areas; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Common Areas or the Building; fees for required licenses and permits; repairing,
replacing, resurfacing, repaving, maintaining, painting, lighting, cleaning,
refuse removal, security and similar items.

ARTICLE V - USE

          5.1      Use. Tenant shall use the Leased Premises for general office
purposes, and for no other purpose without the prior written consent of
Landlord. Tenant will not use or occupy the Leased Premises for any unlawful
purpose, and will comply with all present and future laws, ordinances,
regulations, and orders of the United States of America, the state in which the
Leased Premises are located, and all other governmental units or agencies having
jurisdiction over the Property and the Leased Premises. Tenant agrees to operate
its business in the Leased Premises during the entire Term and to conduct its
business in a reputable manner. Tenant shall not cause, maintain or permit any
outside storage on or about the Leased Premises, shall not commit or suffer any
waste upon the Leased Premises, or any nuisance or other act or thing which may
disturb the quiet enjoyment of any other tenant in the Building. No use shall be
made or permitted to be made of the Leased Premises, nor acts done, which will
increase the existing rate of insurance upon the Building or cause the
cancellation of any insurance policy covering the Building, or any part thereof.
Tenant shall not sell, or permit to be kept, used, in or about the Leased
Premises, any article, which may be prohibited by the standard form of fire
insurance policy. Tenant shall, at its sole cost and expense, comply with any
and all requirements, pertaining to the Leased Premises, of any insurance
organization or company, necessary for the maintenance or reasonable fire and
public liability insurance covering the Leased Premises, Building and
appurtenances. Tenant shall restrict the number of employees, including
temporary workers, permitted in the Leased Premises to no more than allowed by
the prevailing building code at any given time. Tenant shall not place on any
floor a load exceeding the floor load per square foot, which such floor was
designed to carry. Landlord shall have the right to prescribe the weight,
position and manner of installation of safes and other heavy equipment and
fixtures.

          5.2      ADA. Tenant shall at its expense make any improvements or
alterations to the Leased Premises and Landlord shall at its expense make any
improvements or alterations to the Common Areas required to conform with the
Americans With Disabilities Act of 1990 (“ADA”) and

7

--------------------------------------------------------------------------------




any other laws, ordinances, orders or regulations of any governmental body or
authority presently required or hereinafter enacted (except to the extent such
non-compliance is the result of modifications to the Leased Premises made by
Tenant). Tenant represents and warrants that the use and occupancy of the Leased
Premises as contemplated by this Lease comply or will comply fully with all such
laws, ordinances, and other governmental requirements.

ARTICLE VI - SECURITY DEPOSIT

          As an additional inducement to enter into this Lease and as evidence
of Tenant’s intention to comply with the terms and conditions of this Lease,
Tenant has deposited with Landlord a deposit in the amount of $12,072.69
(“Security Deposit”). Landlord shall hold the Security Deposit as security for
the performance by Tenant of Tenant’s covenants and obligations under this
Lease. Tenant shall not be entitled to receive interest on the monies held as a
Security Deposit. The Security Deposit shall not be considered an advance
payment of Base Rent, Additional Rent or other charges provided for in this
Lease, nor shall the Security Deposit serve as a measure of the damages which
would be suffered by Landlord in the case of a default by Tenant. Landlord may,
from time to time, without prejudice to any other remedy, use the Security
Deposit to the extent necessary to make good any arrearages or nonpayment of
Base Rent, Additional Rent or other charges provided for in this Lease, or to
satisfy any obligation of Tenant hereunder. Following any such application of
the Security Deposit, Tenant shall deposit with Landlord on demand the amount so
applied in order to restore the Security Deposit to its original amount. If
Tenant is not in default at the expiration of this Lease and if the Security
Deposit has not been used as outlined above, then the balance of the Security
Deposit shall be returned to Tenant within 60 days after the termination date.
If Landlord transfers Landlord’s interest in the Leased Premises, Landlord may
assign the Security Deposit to the transferee and thereafter have no further
liability for the return of the Security Deposit. The Security Deposit shall not
be assigned or encumbered by Tenant and any attempted assignment or encumbrance
by Tenant (except in connection with a permitted assignment of this Lease) shall
be void.

ARTICLE VII - OPERATIONS: UTILITIES: SERVICES

          7.1      Operation. Landlord shall operate the Building in accordance
with standards customarily followed in the operation of comparable service
center buildings in the St. Louis, Missouri area.

          7.2      Hours of Operation. Tenant shall have access to the Leased
Premises 24 hours per day every day of the week.

          7.3      Utilities. Tenant agrees that it will pay all costs for gas,
electric current and other utilities used or consumed upon or in connection with
the Leased Premises during the term hereof and any renewals thereof, as and when
charged for the same shall become due and payable.

          7.4      Interruption of Services. Landlord shall not be in default
under this Lease and shall not be liable to Tenant for failure to provide
services pursuant to this Article if failure to provide the services is caused
by factors outside of Landlord’s control.

8

--------------------------------------------------------------------------------




          7.5     No Interference. Without Landlord’s prior review and written
consent, Tenant shall not install or operate any electrical, internet,
satellite, microwave, or other systems that will or may necessitate any changes,
replacements or additions to, or changes in the use of, the water system,
heating system, plumbing system, air-conditioning system or electrical system of
the Leased Premises or the Building. Any changes, replacements or additions to
those systems made necessary by Tenant’s installation or operation of any such
utility systems shall be made at Tenant’s expense. Further, no such electrical,
Internet, satellite, microwave, or other systems will interfere with any other
tenant in the Building or with any other buildings on the Property.

ARTICLE VIII - REPAIRS AND MAINTENANCE

          8.1     Landlord’s Obligations. Landlord shall keep and maintain in
good repair and working order and make all repairs to and perform necessary
maintenance upon the structural components and elements, and electrical,
plumbing and mechanical systems (including but not limited to sprinkler
systems), of the Building and all parts and appurtenances, which are required in
the normal maintenance and operation of the Building. The cost and expense of
any maintenance or repair to the Building necessary due to the acts or omissions
of Tenant or Tenant’s agents, employees, contractors, invitees, licenses or
assignees, shall be reimbursed by Tenant to Landlord upon demand as Additional
Rent. Landlord shall not be responsible for ADA compliance with respect to any
improvements made to the Leased Premises by Tenant. Landlord shall not be liable
for any damage or loss occasioned by Landlord’s failure to repair the Leased
Premises unless it shall have failed to make such repair within a reasonable
time following written notice from Tenant of the need for such repair.

          8.2     Tenant’s Obligations. Except as provided in Section 8.1,
Tenant, at its sole cost and expense, shall keep and maintain in good repair and
working order and make all repairs to and perform necessary maintenance within
and upon the Leased Premises, including the Tenant’s improvements, and all parts
and appurtenances thereof, which are required in the normal maintenance and
operation of the Leased Premises.

          If Tenant fails to maintain and repair the Leased Premises, Landlord
may, on ten (10) days prior notice (except that no notice shall be required in
case of emergency) enter the Leased Premises and perform such repair and
maintenance on behalf of Tenant. In such case, Tenant shall reimburse Landlord
for all costs so incurred within thirty (30) days of receipt from Landlord of a
written invoice therefor.

ARTICLE IX - ALTERATIONS: TENANT’S PROPERTY

          9.1     Alterations by Tenant. Tenant shall make no alterations,
additions, replacements or improvements to the Leased Premises without the
express written consent of Landlord, which consent, which consent is hereby
deemed to be given in connection with the work to be performed by Tenant as
contemplated in Exhibit “F” attached hereto. Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory to Tenant. All alterations, additions or improvements to the Leased
Premises made by Tenant will be accomplished

9

--------------------------------------------------------------------------------




in a good and workmanlike manner, in conformity with all applicable laws and
regulations, by a contractor approved by Landlord, and shall become the property
of the Landlord at the expiration of the Term of this Lease. Landlord reserves
the right to notify Tenant at the time Landlord approves any work that Landlord
will require Tenant to remove any alteration, improvement or addition made to
the Leased Premises by Tenant, and to repair and restore the Leased Premises to
a condition substantially equivalent to the condition of the Leased Premises
prior to any such alteration, addition or improvement. Tenant shall give
Landlord at least ten (10) days’ prior written notice of the commencement of any
work on the Leased Premises. Landlord may elect to record and post notices of
non-responsibility on the Leased Premises.

          9.2      Contractors’ Insurance Requirements. In the event Landlord
gives its approval to Tenant pursuant to Section 9.1, Tenant shall require any
third party vendor or contractor performing work on the Leased Premises to carry
and maintain at no expense to Landlord: (a) Commercial General Liability
Insurance with a combined single limit of $1,000,000 bodily injury and property
damage per occurrence; (b) Auto Liability insurance with a combined single limit
of $1,000,000; and (c) Workers’ Compensation insurance in accordance with
applicable state law and Employer’s Liability insurance with limits of not less
than $100,000/$100,000/$500,000. Tenant shall obtain a Certificate of Insurance
prior to commencement of work and Landlord and Tenant are to be additional
insureds as respects the liability coverages.

          9.3      Tenant’s Property. Provided Tenant is not in default under
the terms of this Lease, Tenant, at its expense and at any time and from time to
time, may install in and remove from the Leased Premises its trade fixtures,
equipment, removable walls and wall systems, furniture and furnishings, provided
such installation or removal is accomplished without damage to the Leased
Premises or the Building and the installation does not unreasonably interfere
with the other tenants and their guests use of the Building. On or prior to the
termination date, Tenant shall remove all of Tenant’s property from the Leased
Premises and repair any damage to the Leased Premises caused by such removal.
All property of Tenant remaining on the Leased Premises after the expiration of
the Term of this Lease shall be deemed to have been abandoned and may be removed
by Landlord.

ARTICLE X - HAZARDOUS MATERIALS

          10.1     Use of Hazardous Materials

          10.1(a) Tenant’s Obligations and Liabilities: Tenant shall not cause
or permit any Hazardous Material as defined in Section 10.1(b) to be brought
upon, kept or used in or about the Leased Premises by Tenant, its agents,
employees, contractors, or invitees. If Tenant’s use of Hazardous Material
results in damage to the Leased Premises, the Property or Landlord, the Tenant
shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs or liabilities (including, without
limitation, diminution in value of the Leased Premises, damages for the loss of
restriction on use of rentable or usable space or of any amenity of the Leased
Premises, damages arising from any adverse impact on marketing of space, and sum
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees)
which arise during or after the lease Term as a result of such contamination.
This indemnification of Landlord by Tenant, includes, without limitation, costs
incurred in connection with any investigations of site conditions

10

--------------------------------------------------------------------------------




or any clean-up, remedial, removal or restoration work required by any federal,
state or local governmental agency or political subdivision because of Hazardous
Material present in the soil or ground water on or under the Leased Premises
resulting from Tenant’s activities. Without limiting the foregoing, if the
presence of Hazardous Material on the Leased Premises caused by Tenant results
in any contamination of the Leased Premises, Tenant shall promptly take all
actions at its sole expense as are necessary to return the Leased Premises to
the conditions existing prior to the introduction of any such Hazardous Material
in the Leased Premises, provided that Landlord’s approval of such actions shall
first be obtained, which approval shall not be unreasonably withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Leased Premises. The foregoing indemnity shall survive
the expiration or earlier termination of this Lease.

          10.1(b) Definition: As used herein, the term “Hazardous Material”
means any hazardous or toxic substance, material or waste, including, but not
limited to those substances, materials and wastes listed in the United States
Department of Transportation Hazardous Materials Table (49 CFR 172.101) or by
the Environmental Protection Agency as hazardous substances (40 CFR Part 261)
and amendments thereto, or such substances, materials and wastes that are or
become regulated under any applicable local, state or federal law.

          10.1(c) Inspection: Landlord and its property manager or agents shall
have the right, but not the duty, to inspect the Leased Premises at any time to
determine whether Tenant is complying with the terms of this Lease. If Tenant is
not in compliance with this Lease, Landlord shall have the right to immediately
enter upon the Leased Premises to remedy any contamination caused by Tenant’s
failure to comply, notwithstanding any other provisions of this Lease. Landlord
shall use its best efforts to minimize interference with Tenant’s business but
shall not be liable for interference caused thereby.

          10.1(d) Default: Any default under this Paragraph shall be a material
default-enabling Landlord to exercise any of the remedies set forth in this
Lease.

ARTICLE XI - ASSIGNMENT AND SUBLETTING

          Tenant shall not assign, transfer or encumber this Lease or any part
hereof and shall not sublet, grant licenses or concessions, nor allow any other
occupant to come in, with or under Tenant, nor shall Tenant permit this Lease or
the leasehold estate hereby created to become vested in or owned by any other
person, firm or corporation by operation of law or otherwise without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Any such assignment or subletting shall only be approved
under such conditions as Landlord may, in it sole discretion, determine.

          If Tenant is a corporation, then any type of transfer or assignment,
whether by merger, consolidation, liquidation, or otherwise, or any change in
the ownership or power to vote a majority of Tenant’s outstanding voting stock
shall constitute a prohibited assignment for the purposes of this section,
except for any such transfer where the person or entity with the controlling
interest in Tenant continues as the person or entity with controlling interest
in the transferee. Acceptance of rent by

11

--------------------------------------------------------------------------------




Landlord from anyone other than Tenant shall not be construed as a waiver by
Landlord of the actions prohibited by this Section, nor as a release of Tenant
from any obligation or liability under this Lease. In the event Landlord
consents to an assignment or sublet by Tenant, Tenant, and any guarantor of
Tenant, shall not be relieved from its obligations under this Lease.

          In lieu of giving any consent to a sublet or an assignment of all the
Leased Premises, Landlord may, at Landlord’s option, elect to terminate this
Lease. In the case of a proposed subletting of a portion of the Leased Premises,
Landlord may, at Landlord’s option, elect to terminate the Lease with respect to
that portion of the Leased Premises being proposed for subletting. The effective
date of any such termination shall be 30 days after the proposed effective date
of any proposed assignment or subletting.

          Notwithstanding anything to the contrary contained in this Article XI,
Tenant shall have the right, upon prior written notice to Landlord, but without
Landlord’s consent, to assign this Lease, or to sublet all or any part of the
Leased Premises to (a) any entity resulting from a merger or consolidation with
Tenant (its corporate successors or assigns), (b) any corporation succeeding to
all of the business and assets of Tenant (its corporate successors and assigns),
or (c) an Affiliate of Tenant (as hereinafter defined) provided that the net
worth of the surviving or successor entity is at least equal to the net worth of
Tenant as of the date of execution of this Lease; provided that the Tenant, to
the extent that it remains in existence, remains primarily liable and the
surviving or successor entity or Affiliate, as applicable, shall also assume in
writing all of the obligations and liabilities of Tenant hereunder. “Affiliate”
shall mean any entity that controls, is controlled by or is under common control
with Tenant. For purposes of the preceding sentence, control shall be deemed to
be ownership of more than fifty percent (50%) of the stock or other voting
interest of the controlled corporation or other business entity.

          In the event Tenant requests Landlord to consent to a proposed
assignment, subletting, or encumbrance, Tenant shall pay to Landlord, whether or
not such consent is ultimately given, Landlord’s reasonable administrative fee
in connection with such request, which fee hall be determined by Landlord in its
sole discretion, and which shall not be less than Three Hundred Dollars
($300.00) nor more than Five Hundred Dollars ($500.00) for each request for
consent, plus Landlord’s reasonable attorney’s fees and costs incurred in
connection with each such request. Tenant shall pay the administrative fee at
the same time that it provides notice to the Landlord of Tenant’s proposed
assignment, subletting or encumbrance.

ARTICLE XII - CASUALTY OR CONDEMNATION

          12.1     Partial Damage of Leased Premises. Tenant shall notify
Landlord in writing within ten (10) days after Tenant becomes aware of any
damage to the Leased Premises. If the damage can be completely repaired within
ninety (90) days from the date of such damage, and the cost of such repairs do
not exceed fifty percent (50%) of the value of the Leased Premises, Landlord
shall repair the damage as soon as reasonably possible. Otherwise, Landlord may
elect either to (a) repair the damage as soon as reasonably possible or (b)
terminate this Lease as of the date the damage occurred. Landlord shall notify
Tenant within thirty (30) days after receipt of notice of the occurrence of the
damage, whether Landlord elects to repair the damage or terminate the Lease. If

12

--------------------------------------------------------------------------------




the damage to the Leased Premises occurs during the last six (6) months of the
Lease Term, and if such damage or destruction is not the result of the act or
omission of Tenant, Landlord or Tenant may elect to terminate this Lease.

          12.2      Total or Substantial Destruction. If the Leased Premises is
totally or substantially destroyed by any cause whatsoever, or if the Leased
Premises is in a building which is substantially destroyed (even though the
Leased Premises is not totally or substantially destroyed), this Lease shall
terminate as of the date the destruction occurred. However, if the Leased
Premises can be rebuilt within one (1) year after the date of destruction,
Landlord may elect to rebuild the Leased Premises at Landlord’s own expense, in
which case, this Lease shall remain in full force and effect. Landlord shall
notify Tenant of such election within thirty (30) days after the occurrence of
the total or substantial destruction.

          12.3      Temporary Reduction of Rent. If the Leased Premises is
totally or substantially destroyed, or if the Leased Premises is damaged through
no fault of Tenant’s, and the Leased Premises is repaired pursuant to the
provisions of this Article, Rent payable during the period of such damage,
repair and/or restoration shall be reduced according to the degree, if any, to
which Tenant’s use of the Leased Premises is impaired. Tenant shall not be
entitled to any other compensation, reduction, or reimbursement from Landlord as
a result of any damage, destruction, repair, or restoration of or to the Leased
Premises.

          12.4      Condemnation. If all or any portion of the Leased Premises
is taken through eminent domain or sold under threat of such taking (all of
which are called “Condemnation”), this Lease shall terminate as to the part
taken or sold on the date the condemning authority takes title or possession,
whichever occurs first and the Rent shall be adjusted accordingly. All income,
rent, awards or interest derived from any such taking or condemnation shall
belong to and be the property of Landlord, and Tenant hereby assigns Tenant’s
interest, if any, in such award to Landlord.

ARTICLE XIII - INDEMNIFICATION AND INSURANCE

          13.1     Indemnification. The Landlord shall not in any event be
responsible for loss of property from or for damage to person or property
occurring in or about the Leased Premises, however caused, including but not
limited to any damage from steam, gas, electricity, water, plumbing, rain, snow,
leakage, breakage or overflow, whether originating in the Leased Premises,
premises of other tenants, or any part of the Building whatsoever.

          Tenant agrees to indemnify and hold harmless the Landlord from and
against all claims of whatever nature arising from any accident, injury or
damage to person or property during the Term of this Lease in or about the
Leased Premises or arising from any accident, injury or damage to personal
property occurring outside the Leased Premises but within the Building or any
other property of which the Leased Premises is a part, where such accident,
injury or damage results or is claimed to have resulted from an act, omission or
negligence on the part of Tenant, or on the part of any of its licensees,
agents, invitees, servants or employees. This indemnity agreement shall include
indemnity against all costs, claims, expenses, penalties, liens and liabilities
including attorney’s fees

13

--------------------------------------------------------------------------------




incurred in or in connection with any such claims or proceedings brought thereon
and the defense thereof.

                    Landlord agrees to indemnify and hold harmless the Tenant
from and against all claims of whatever nature arising from any accident, injury
or damage to person or property during the Term of this Lease in or about the
Leased Premises or arising from any accident, injury or damage to personal
property occurring outside the Leased Premises but within the Building or
Project, where such accident, injury or damage results or is claimed to have
resulted from an act, omission or negligence on the part of Landlord, or on the
part of any of its licensees, agents, invitees, servants or employees. The
foregoing indemnity shall not apply to claims arising out of the gross
negligence or willful misconduct of Tenant, its employees, agents or
contractors. This indemnity agreement shall include indemnity against all costs,
claims, expenses, penalties, liens and liabilities including attorney’s fees
incurred in or in connection with any such claims or proceedings brought thereon
and the defense thereof.

          13.2    Tenant’s Insurance. Tenant will maintain Commercial General
Liability insurance with respect to the Leased Premises naming Landlord as
additional insured, with a combined single limit of $1,000,000 bodily injury and
property damage per occurrence and $2,000,000 aggregate limit applicable to this
location, and Auto Liability insurance with a combined single limit of
$1,000,000. This insurance coverage shall extend to any liability of Tenant
arising out of the indemnities provided for in this Lease. Landlord shall be
named as an additional insured and the insurance shall be primary to any
insurance maintained by Landlord. Tenant shall deliver to Landlord a Certificate
of Insurance at least seven (7) days prior to the commencement of the Term of
this Lease and a renewal certificate at least seven (7) days prior to the
expiration of the Certificate it renews. Said Certificate must provide thirty
(30) days prior notice to Landlord in the event of material change or
cancellation. Tenant also agrees to maintain broad form Commercial Property
insurance coverage under ISO form CP1030 or like coverage under a non-ISO form
covering all Tenant’s personal property, improvements and betterments to their
full replacement value and Worker’s Compensation insurance in accordance with
applicable state law and Employer’s Liability insurance with limits of not less
than $100,000/$100,000/$500,000. Tenant agrees that if its use and occupancy of
the Leased Premises cause the property insurer to raise premiums as a result of
such use or occupancy, then Tenant will directly reimburse the Landlord for the
cost of such increased premium. Tenant agrees to comply with all reasonable
recommendations from any insurer of the property that result as a direct result
of the Tenant’s use of the Leased Premises.

          13.3    Survival of Indemnities. Each indemnity agreement and hold
harmless agreement contained herein shall survive the expiration or termination
of this Lease.

          13.4    Waiver of Subrogation. Notwithstanding anything contained in
this Lease to the contrary, if either party suffers a loss of or damage to
property in the Leased Premises or related to this Lease, which is covered by
valid and collectible insurance policies (or would be covered by policies which
are required hereunder or which would be required but for any specific
provisions for self-insurance or for a deductible), that party waives any claim
therefor which it may have against the other party or its employees, regardless
of whether negligence or fault of the latter party or its employees may have
caused the loss or damage. Each party will have its appropriate insurance

14

--------------------------------------------------------------------------------




policies properly endorsed, if necessary, to prevent any invalidation of
insurance coverage required hereunder due to these mutual waivers.

ARTICLE XIV - RIGHT OF ENTRY

          The Landlord reserves the right to use the Building and every part
thereof, and Tenant shall permit access to the Leased Premises to Landlord,
Landlord’s property manager or Landlord’s agents or attorneys at all reasonable
times for inspection and cleaning and from time to time to repair as provided in
Article VIII, maintain, alter, improve and remodel, and to add additional
offices to the Building and each part thereof; provided that such access shall
not unreasonably interfere with Tenant’s use and enjoyment of the Leased
Premises. The Tenant shall not be entitled to any compensation, damages or
abatement or reduction in Base Rent on account of any such repairs, maintenance,
alterations, improvements or remodeling or adding of additional stories. The
Landlord reserves the right at reasonable hours and upon advance notice to
Tenant to enter, and be upon the Leased Premises for the purpose of examining
same, except in a bona fide emergency when Landlord need only make a reasonable
effort to inform Tenant before entering the Leased Premises. The Landlord shall
have the right, at reasonable hours, and upon advance notice to Tenant, to enter
upon the Leased Premises or exhibit the same to prospective tenants, lenders or
insurers.

ARTICLE XV - PROPERTY LEFT ON THE LEASED PREMISES

          Upon the expiration of this Lease or if the Leased Premises should be
vacated at any time, or abandoned by the Tenant, or this Lease should terminate
for any cause, and at the time of such termination, vacation, or abandonment,
the Tenant or Tenant’s agents, or any other person should leave any property of
any kind or character on or in the Leased Premises, the property shall be deemed
abandoned. Landlord, Landlord’s property manager or Landlord’s agents or
attorneys, shall have the right and authority without notice to Tenant, Tenant’s
agents, or anyone else, to remove and destroy, or to sell or authorize disposal
of such property, or any part thereof, without being in any way liable to the
Tenant for the abandoned property. The abandoned property shall belong to the
Landlord as compensation for the removal and disposition of said property.

ARTICLE XVI - SIGNS AND ADVERTISEMENTS

          No exterior signs, advertisements, posters on windows, decorations or
other fixtures shall be erected by Tenant without the prior written consent of
Landlord.

ARTICLE XVII - NOTICES

          Any notice, demand, request, consent, approval or communication under
this Lease shall be in writing and shall be deemed to have been duly given and
received at the time and on the date when personally delivered, or one (1) day
after being delivered to a nationally recognized commercial carrier service for
next-day delivery or three (3) days after deposit in the United States mail,
certified or registered mail with a return receipt requested, with all postage
prepaid, addressed to Landlord or Tenant (as the case may be) as follows:

15

--------------------------------------------------------------------------------




 

 

 

If to Landlord:

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

c/o Delaware Lincoln Investment Advisers

 

Attention: Real Estate Asset Management

 

200 East Berry Street

 

Fort Wayne, Indiana 46802

 

 

 

If to Tenant:

 

 

 

InfoNow Solutions of St. Louis, LLC

 

c/o Lackland Acquisition

 

1836 Lackland Hill Parkway

 

St. Louis, Missouri 63146

 

Attn: Ben Tischler or Mike Noble

ARTICLE XVIII - MECHANIC’S LIENS

          Tenant and any vendor, contractor or subcontractor performing work on
behalf of Tenant shall keep the Building, the Leased Premises, and the
improvements at all times during the Term of this Lease, free of mechanic’s and
materialmen’s liens and other liens of like nature. Tenant at all times shall
fully protect and indemnify Landlord against all such liens or claims and
against all attorneys fees and other costs and expenses growing out of or
incurred by reason or on account of any such liens or claims. Should Tenant fail
fully to discharge any such lien or claim, Landlord, in its sole discretion, may
pay the same or any part thereof, and Landlord shall be the sole judge of the
validity of said lien or claim. All amounts so paid by the Landlord, together
with interest thereon at the rate of fifteen percent (15%) from the time of
payment by Landlord until repayment by Tenant, shall be paid by Tenant upon
demand, and if not so paid, shall continue to bear interest at the aforesaid
rate, payable monthly as Additional Rent.

ARTICLE XIX - SUBORDINATION; ATTORNMENT

          19.1      Subordination. Landlord may, from time to time, grant first
lien deeds of trust, security deeds, mortgages or other first lien security
interests covering its estate in the Building (each a “Mortgage”). Tenant agrees
that this Lease shall be subject and subordinate to each Mortgage, including any
modifications, extensions or renewals thereof and advances thereunder from time
to time in effect, provided that, as long as Tenant is not in default under the
terms hereof, the Lease and Tenant’s right to occupy the Leases Premises shall
not be disturbed. The foregoing provisions shall be self-operative, and no
further instrument of subordination shall be required to make this Lease subject
and subordinate to any Mortgage. Tenant shall, upon request, from time to time
execute and deliver to Landlord or the holder of any Mortgage any instrument
requested by Landlord or the holder of such Mortgage to evidence the
subordination of this Lease to any such Mortgage.

          19.2      Attornment. Tenant agrees to recognize and attorn to any
party succeeding to the interest of Landlord as a result of the enforcement of
any Mortgage (including the transferee as the

16

--------------------------------------------------------------------------------




result of a foreclosure or deed in lieu of foreclosure), and to be bound to such
party under all the terms, covenants, and conditions of this Lease, for the
balance of the Term of this Lease, including any extended term, with the same
force and effect as if such party were the original Landlord under this Lease.

          19.3      Confirming Agreement. Upon the request of Landlord, Tenant
agrees to execute a subordination, non-disturbance and attornment agreement
incorporating the provisions set forth above and otherwise in forms reasonably
acceptable to Landlord.

          19.4      Mortgagee Protection. Tenant agrees to give any mortgagees
and/or trust deed holders, by registered mail, a copy of any notice of default
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of such mortgagees and/or trust deed holders. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the mortgagees and/or trust deed
holders shall have an additional thirty (30) days within which to cure such
default or, if such default cannot be cured within that time, then such
additional time as may be necessary, if within such thirty (30) days any
mortgagee and/or trust deed holder has commenced and is diligently pursuing the
remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.

ARTICLE XX - COMPLIANCE WITH LAW
AND RULES AND REGULATIONS

          20.1      Compliance With Laws. Except as otherwise provided herein,
Tenant, at Tenant’s expense, shall comply with all laws, rules, orders,
ordinances, directions, regulations and requirements of federal, state, county
and municipal authorities pertaining to Tenant’s use of the Leased Premises and
with the recorded covenants, conditions and restrictions, regardless of when
they became effective, including, without limitation, all applicable federal,
state and local laws, regulations or ordinance pertaining to air and water
quality Hazardous Materials (as hereinafter defined), waste disposal, air
emissions and other environmental matters, all zoning and other land use
matters, and utility availability, and with any direction of any public officer
or officers, pursuant to law, which shall impose any duty upon Landlord or
Tenant with respect to the use or occupation of the Leased Premises.

          20.2      Rules and Regulations. The rules and regulations attached as
Exhibit “C” (“Rules and Regulations”) are Landlord’s Rules and Regulations for
the Building. Tenant shall faithfully observe and comply with such Rules and
Regulations and such reasonable changes therein (whether by modification,
elimination, addition or waiver) as Landlord may hereafter make and communicate
in writing to Tenant, which shall be necessary or desirable for the reputation,
safety, care or appearance of the Building or the preservation of good order
therein or the operation or maintenance of the Building or the equipment thereof
for the comfort of tenants or others in the Building. In the event of a conflict
between the provisions of this Lease and the Rules and Regulations, the
provisions of this Lease shall control.

17

--------------------------------------------------------------------------------




ARTICLE XXI - LANDLORD’S LIEN

          Intentionally omitted.

ARTICLE XXII - ESTOPPEL CERTIFICATE

          Tenant shall from time to time, upon not less than ten (10) days prior
written notice by Landlord, execute, acknowledge and deliver to Landlord a
statement in substantially the form attached hereto as Exhibit “D”:

          22(a) Certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that the Lease is in full force and
effect as modified and stating the modifications).

          22(b) Stating the dates to which the Base Rent, Additional Rent, and
other charges hereunder have been paid by Tenant.

          22(c) Stating, to the best knowledge of Tenant, that Landlord is not
in default in the performance of any covenant, agreement or condition contained
in this Lease, and if Landlord is in default, specifying any such default of
which Tenant may have knowledge.

          22(d) Stating the address to which notices to Tenant should be sent
pursuant to Article XV of this Lease.

          Any such statement delivered pursuant hereto may be relied upon by any
owner of the Building and/or the Leased Premises, any prospective purchaser of
the Building and/or Leased Premises, any mortgagees or prospective mortgagee of
the Building and/or Leased Premises, any prospective assignee of any such
mortgagee, or any purchaser of Landlord, actual or prospective, of the
underlying land upon which the Building and Leased Premises are located.

ARTICLE XXIII - HOLDING OVER

          If Tenant retains possession of the Leased Premises or any part
thereof after the termination of this Lease by lapse of time or otherwise
without any modification of this Lease or other written agreement between the
parties, Tenant shall be a month-to-month tenant at two hundred percent (200%)
of the Base Rent in effect on the termination date. In addition, Tenant shall
pay to Landlord all direct and consequential damages sustained by Tenant’s
retention of possession, including but not limited to lost rentals, leasing
fees, advertising costs, marketing costs, Tenant finish expense and relocation
costs. There shall be no renewal of this Lease by operation of law.

          Notwithstanding the foregoing, in the event Tenant gives Landlord six
(6) months prior written notice that it intends to retain possession of the
Leased Premises or any part thereof after the termination of this Lease, Tenant
shall pay to Landlord one hundred fifty percent (150%) of the Base Rent in
effect on the termination date for the first three (3) months of holdover and
two hundred

18

--------------------------------------------------------------------------------




percent (200%) of the Base Rental Rate in effect on the termination date for
holdover beyond the initial three (3) months of holdover.

ARTICLE XXIV - TENANT’S STATUS

          Tenant represents and warrants to Landlord that:

          24.1      Power and Authority. Tenant has the right, power and
authority to execute and deliver this Lease and to perform the provisions
hereof, and is, to the extent required, qualified to transact business and in
good standing under the laws of the State of Missouri.

          24.2      Authorization. The execution of the Lease by Tenant, or by
the persons or other entities executing them on behalf of Tenant, and the
performance by Tenant of Tenant’s obligations under the Lease in accordance with
the provisions hereof have been, to the extent required, duly authorized by all
necessary action of Tenant.

ARTICLE XXV - DEFAULTS AND REMEDIES

          25.1     Default by Tenant. Tenant shall be in default under this
Lease if:

          25.1(a) - Tenant shall fail to pay within five (5) days of the date
due hereunder any Base Rent, Additional Rent, or other payment to be made by
Tenant under this Lease.

          25.1(b) - Tenant shall fail to perform or observe any of the other
agreements, terms, covenants or conditions hereof and such non-performance or
non-observance shall continue for a period of thirty (30) days after written
notice thereof by Landlord to Tenant, or if such performance or observance
cannot be reasonably accomplished within such thirty (30) day period and Tenant
shall not in good faith have commenced such performance or observance within
such thirty (30) day period or shall not diligently and continuously proceed
therewith to completion.

          25.1(c) - Tenant fails to take possession of or cease to do business
in or abandon any substantial portion of the Leased Premises.

          25.1(d) - Tenant becomes insolvent, or makes an assignment for the
benefit of creditors; or any action is brought by Tenant seeking its dissolution
or liquidation of its assets or seeking the appointment of a trustee, interim
trustee, receiver or other custodian for any of its property.

          25.1(e) - Tenant commences a voluntary proceeding under the Federal
Bankruptcy Code, or any reorganization or arrangement proceeding is instituted
by Tenant for the settlement, readjustment, composition or extension of any of
its debts upon any terms; or any action or petition is otherwise brought by
Tenant seeking similar relief or alleging that it is insolvent or unable to pay
its debts as they mature; or if any action is brought against Tenant seeking its
dissolution or liquidations of any of its assets, or seeking the appointment of
a trustee, interim trustee, receiver or other custodian for any of its property,
and any such action is consented to or acquiesced in by Tenant or is not
dismissed within 3 months after the date upon which it was instituted.

19

--------------------------------------------------------------------------------




          25.2     Landlord Remedies. On the occurrence of any material default
by Tenant, Landlord may, at any time thereafter, with or without notice or
demand, and without limiting Landlord in the exercise of any right or remedy
which Landlord may have:

          25.2(a) Terminate Tenant’s right to possession of the Leased Premises,
in which case Tenant shall immediately surrender possession of the Leased
Premises to Landlord. In such event, Landlord shall be entitled to recover from
Tenant all damages incurred by Landlord by reason of Tenant’s default, including
(a) the worth at the time of the court award of the unpaid Base Rent, Additional
Rent and other charges which had been earned at the time of the termination; (b)
the worth at the time of the court award of the amount by which the unpaid Base
Rent, Additional Rent and other charges which would have been earned after
termination until the time of the award exceeds the amount of such rental loss
that Tenant proves could have been reasonably avoided; (c) the worth at the time
of the court award of the amount by which the unpaid Base Rent, Additional Rent
and other charges which would have been paid for the balance of the Term after
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; and (d) such other amounts as are necessary
to compensate Landlord for the detriment caused by Tenant’s failure to perform
its obligations under the Lease, including, but not limited to, the cost of
recovering possession of the Leased Premises, expenses of reletting, including
necessary renovation or alteration of the Leased Premises, Landlord’s reasonable
attorneys’ fees incurred in connection therewith, and any real estate commission
paid or payable. As used above, the “worth at the time of the court award’ is
computed by allowing interest on unpaid amounts at the rate of twelve (12%) per
annum, or such lesser amount as may then be the maximum lawful rate;

          25.2(b) Maintain Tenant’s right to possession, in which case this
Lease shall continue in effect whether or not Tenant shall have abandoned the
Leased Premises. In such event, Landlord shall be entitled to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
the Base Rent and Additional Rent as it becomes due hereunder.

          25.2(c) Elect to terminate the Lease. No such termination of this
Lease shall affect Landlord’s rights to collect Base Rent, Additional Rent or
other amounts due for the period prior to termination. In the event of any
termination, in addition to any other remedies set forth above, Landlord shall
have the right to recover from Tenant upon such termination an amount equal to
the excess of the Base Rent, Additional Rent and other amounts to be paid by
Tenant during the remaining Term of this Lease over the then reasonable rental
value of the Leased Premises for the remaining Term of this Lease, discounted to
present value using a reasonable discount rate.

          25.2(d) Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Leased Premises
is located. Landlord’s exercise of any right or remedy shall not prevent it from
exercising any other right or remedy. No action taken by or on behalf of
Landlord under this section shall be construed to be an acceptance of a
surrender of this Lease.

20

--------------------------------------------------------------------------------




          25.3      Landlord’s Costs; Attorneys Fees. Tenant shall pay all costs
and expenses incurred by Landlord as a result of any breach or default by Tenant
under this Lease, including court costs and reasonable attorneys fees paid by
Landlord.

          25.4      Remedies Cumulative. The foregoing remedies are cumulative
of, and in addition to, and not restrictive or in lieu of, the other remedies
provided for herein or allowed by law or in equity, and may be exercised
separately or concurrently, or in any combination, and pursuit of any one or
more of such remedies shall not constitute an election of remedies which shall
exclude any other remedy available to Landlord.

          25.5      Non-Waiver. Landlord’s forbearance in pursuing or exercising
one or more of its remedies shall not be deemed or construed to constitute a
waiver of any default or any remedy, and no waiver by Landlord of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any right or remedy then or thereafter
existing. No failure of Landlord to pursue or exercise any of its rights or
remedies or to insist upon strict compliance by the Tenant with any term or
provision of this Lease, and no custom or practice at variance with the terms of
this Lease, shall constitute a waiver by Landlord of the right to demand strict
compliance with the terms and provisions of this Lease.

ARTICLE XXVI - MISCELLANEOUS

          26.1      No Partnership. Nothing contained in this Lease shall be
deemed or construed to create a partnership or joint venture of or between
Landlord and Tenant, or to create any other relationship between the parties
hereto other than that of Landlord and Tenant.

          26.2      No Representations by Landlord. Neither Landlord, Landlord’s
property manager, or any agent or employee of Landlord has made any
representations or promises with respect to the Leased Premises or Building
except as set forth in this Lease, and no rights, privileges, easements or
licenses are acquired by Tenant except as herein expressly set forth.

          26.3     Waiver of Jury Trial. Landlord and Tenant hereby waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on or in respect to any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant hereunder, Tenant’s use of occupancy of the Leased Premises,
and/or any claim of injury or damage.

          26.4      Severability of Provisions. If any clause or provision of
this Lease shall be determined to be illegal, invalid or unenforceable under the
present or future laws effective during the Term hereof, then and in that event
it is the intention of the parties that the remainder of this Lease shall not be
affected by the invalid clause and shall be enforceable to the fullest extent of
the law, and it is also the intention of the parties to this Lease that in place
of any such clause or provision that is illegal, invalid, or unenforceable there
be added as a part of his Lease a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

21

--------------------------------------------------------------------------------




          26.5     Interior Construction. Unless the Leased Premises are leased
“as is”, the construction of the Tenant’s space, including any Tenant finish or
improvements shall be completed pursuant to Exhibit “F” attached hereto.

          26.6      Relocation of Leased Premises. Intentionally omitted.

          26.7     Benefits and Burdens. The provisions of this Lease shall be
binding upon, and shall inure to the benefit of, the parties hereto and each of
their respective representatives permitted successors and permitted assigns.
Landlord shall have the right, at any time and from time to time, to freely and
fully assign all or any part of its interest under this Lease for any purpose
whatsoever.

          26.8     Landlord’s Liability. The Obligations of the Landlord under
this Lease do not constitute personal obligations of Landlord or of the
individual partners, joint ventures, directors, officers, shareholders or
beneficial owners of the Landlord, and Tenant shall look solely to the Building
and to no other assets of the Landlord for satisfaction of any liability in
respect to this Lease. Tenant will not seek recourse against Landlord or such
individual entities or such other assets for such satisfaction. As used in this
Lease, the term “Landlord” means only the current owner or owners of the fee
title to the Leased Premises or the leasehold estate under a ground lease of the
Leased Premises at the time in question. Any Landlord who transfers its title or
interest is relieved of all liability with respect to the obligations of
Landlord under this Lease to be performed on or after the date of transfer.
However, each Landlord shall deliver to its transferee, by actual transfer or
appropriate credits, all funds previously paid by Tenant if such funds have not
yet been applied under the terms of this Lease.

          26.9     Brokerage. This Lease has been negotiated through the agency
of Colliers Turley Martin Tucker, whose fees or commissions shall be paid by
Landlord. Each party warrants and represents to the other that no other broker
was involved with the leasing of the Leased Premises or the negotiation of this
Lease or is entitled to any commission in connection herewith, and each party
agrees to indemnify and hold the other harmless against any other claims
(including court costs and attorneys fees) for commissions by any other broker.
Tenant and Landlord shall execute the Agency Relationship Confirmation attached
hereto as Exhibit G.

          26.10     Recording. Tenant shall not record this Lease without
Landlord’s prior written consent, and such recordation shall, at the option of
Landlord, constitute a non-curable default of Tenant hereunder. Tenant shall
upon request of Landlord, execute, acknowledge and deliver to Landlord a
short-form memorandum of this Lease for recording purposes.

          26.11     Governmental Surcharge. Tenant agrees to pay as Additional
Rent upon demand, its Proportionate Share of any parking charges, regulatory
fees, utility surcharges, or any other costs levied, assessed or imposed by, or
at the direction of, or resulting from statutes or regulations, or
interpretations thereof, promulgated by any federal, state, municipal or local
government authority in connection with the use or occupancy of the Leased
Premises or the parking facilities serving the Leased Premises.

22

--------------------------------------------------------------------------------




          26.12     Surrender of Premises. Upon termination of this Lease, by
expiration of Term, or otherwise, Tenant shall redeliver to Landlord the Leased
Premises broom clean and in good order and condition, ordinary wear and tear
excepted. Tenant shall remain liable for holdover rent until the Leased Premises
shall be returned in such order to Landlord.

          26.13     Interpretation. The captions of the Sections and Articles of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the contents of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Leased Premises with Tenant’s expressed
or implied permission.

          26.14     Entire Agreement. It is understood that there are no oral
agreements between the parties hereto affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understanding, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none hereof shall be used to interpret or construe this Lease. All amendments to
this Lease shall be in writing and signed by all parties. All waivers must be in
writing and signed by the waiving party. Landlord’s failure to enforce any
provision of this Lease or its acceptance of Rent shall not be a waiver and
shall not prevent Landlord from enforcing that provision or any other provision
of this Lease in the future. No statement on a payment check from Tenant or in a
letter accompanying a payment check shall be binding on Landlord. Landlord may,
with or without notice to Tenant, negotiate such check without being bound to
the conditions of such statement.

          26.15     Force Majeure. Whenever a period of time is herein
prescribed for action to be taken by Landlord or Tenant, the party taking the
action shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions or any other causes of any kind whatsoever which are
beyond the reasonable control of such party; provided, however, in no event
shall the foregoing apply to the financial obligations of either Landlord or
Tenant to the other under this Lease, including Tenant’s obligation to pay Basic
Rent, Additional Rent or any other amount payable to Landlord hereunder.

          26.16     Choice of Law. The laws of the State of Missouri shall
govern the validity, performance and enforcement of this Lease.

          26.17     Submission of Lease. The submission of this Lease to Tenant
for examination does not constitute an offer to lease or a reservation of space.
No agreement between Landlord and Tenant relating to the leasing of the Leased
Premises shall become effective or binding until executed by both parties and
received by Tenant.

          26.18     Time of Essence. Time of the essence with respect to each of
Tenant’s obligations hereunder.

23

--------------------------------------------------------------------------------




          26.19     Financial Statements. Tenant acknowledges that it has
provided Landlord with its financial statement(s) as a primary inducement to
Landlord’s agreement to lease the Leased Premises to Tenant, and that Landlord
has relied on the accuracy of said financial statement(s) in entering into this
Lease. Tenant represents and warrants that the information contained in said
financial statement(s) is true, complete and correct in all material aspects,
and agrees that the foregoing representations shall be a precondition to this
Lease.

          At the request of Landlord, Tenant shall, not later than ninety (90)
days following the close of each fiscal year of Tenant during the Term of this
Lease, furnish to Landlord a balance sheet of Tenant as of the end of such
fiscal year and a statement of income and expense for the year then ended,
together with an opinion of an independent certified public accountant
satisfactory to Landlord or, at the election of Landlord, a certificate of the
chief financial officer, owner or partner of Tenant to the effect that the
financial statements have been prepared in conformity with generally accepted
accounting principles consistently applied and which fairly present the
financial condition and results of operations of Tenant as of and for the
periods covered.

          26.20     Termination of Existing Lease. Upon execution of this Lease
by Landlord and Tenant, the lease between Landlord and Healthcare Strategic
Initiatives of Kansas City, Inc., dated March 17, 2000, shall terminate. Tenant
agrees that it shall be responsible for the pro rata share of any operating
expenses as outlined in the lease up to and including the termination date of
the lease.

          IN WITNESS WHEREOF, these presents have been executed as of the day
and year first above written.

 

 

 

 

 

Landlord

 

 

 

 

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Delaware Lincoln Investment Advisers, a series of

 

 

 

Delaware Management Business Trust,

 

 

 

Attorney-in-Fact


 

 

 

 

 

 

By:

-s- Rita A. Glass [d74355015.jpg]

 

 

--------------------------------------------------------------------------------

 

Printed Name: Rita A. Glass

 

Title: Second Vice President

 

Date: 11/28/01


 

 

 

 

 

 

Tenant

 

 

 

 

 

 

INFONOW SOLUTIONS OF ST. LOUIS, LLC



 

 

 

 

 

By:

-s- Ben Tischler [d74355016.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

Printed Name:

Ben Tischler

24

--------------------------------------------------------------------------------




 

 

 

 

 

 

Title:

Manager

 

 

Date:

11.13.01

25

--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION

[TO BE ADDED BY LANDLORD]

26

--------------------------------------------------------------------------------




EXHIBIT B

FLOOR PLAN

[TO BE ADDED BY LANDLORD]

27

--------------------------------------------------------------------------------




EXHIBIT D

RULES AND REGULATIONS

          The Rules and Regulations set forth in this Exhibit shall be and
hereby are made a part of the Lease to which they are attached. Whenever the
term “Tenant” is used in these Rules and Regulations, it shall be deemed to
include Tenant, its employees or agents, and any other persons permitted by
Tenant to occupy or enter the Leased Premises. Landlord may from time to time
modify the following Rules and Regulations.

          1.     The sidewalks, entryways, passages, and other common facilities
of the Building shall be controlled by Landlord and shall not be obstructed by
Tenant or used for any purpose other than ingress or egress to and from the
Leased Premises. Tenant shall not have the right to remove any obstruction or
any such item without the prior written consent of Landlord. Landlord shall have
the right to remove any obstruction or any such item without notice to Tenant
and at the expense of Tenant.

          2.     Landlord may restrict access to and from the Leased Premises
and the Building outside the ordinary business hours of the Building for reasons
of building security. Landlord may require identification of persons entering
and leaving the Building and, for this purpose, may issue building and/or
parking passes to Tenants of the Building.

          3.     The Landlord and/or Landlord’s property manager may at all
times keep a pass key to the Leased Premises, and shall at all times be allowed
admittance to the Leased Premises; subject, however, to Tenant’s reasonable
security requirements which may prohibit access except when accompanied by
Tenant’s authorized security personnel.

          4.     Subject always to Tenant’s reasonable security requirements, no
additional lock or locks shall be placed by Tenant on any door in the Building
and no existing lock shall be changed unless written consent of Landlord shall
first have been obtained. Landlord will furnish a reasonable number of keys to
the Leased Premises and Tenant shall not have any duplicate key made. At the
termination of this tenancy, Tenant shall promptly return to Landlord all keys.

          5.     The delivery or shipping of merchandise and supplies to and
from the Building and Leased Premises shall be subject to such rules and
regulations as in the judgment of Landlord are necessary for the property
operation of the Leased Premises.

          6.     In case of invasion, mob, riot, public excitement, or other
commotion, the Landlord reserves the right to prevent access to the Leased
Premises and Building during the continuance of the same by closing of the doors
or otherwise, for the safety of the Tenants and protection of property in the
Leased Premises and Building.

29

--------------------------------------------------------------------------------




          7.     Landlord reserves the right to exclude or expel from the Leased
Premises or Building any person who, in the judgment of Landlord is intoxicated
or under the influence of liquor or drugs, or who shall in any manner do any act
in violation of any of the rules and regulations of the Building.

          8.     Landlord shall have the right, exercisable without notice and
without liability to Tenant, to change the name and street address of the
Building of which the Leased Premises are a part.

          9.     Without the written consent of Landlord, Tenant shall not use
the name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

          10.     Landlord shall have the right to control and operate the
public portion of the Building and any public facilities, as well as facilities
furnished for the common use of the Tenants, in such manner as it deems best.

          11.     During the entire Term of this Lease, Tenant shall, at its
expense, install and maintain under all caster chairs a chair pad or carpet
caster to protect the carpeting.

          12.     Landlord reserves the right to restrict, control or prohibit
canvassing, soliciting and peddling on the Leased Premises. Tenant shall not
grant any concessions, licenses, or permission for the sale or taking of orders
for food, beverages, services or merchandise in the Building, nor install or
permit the installation, use of any machine or equipment for dispensing food,
beverages, services or merchandise, or permit the preparation, serving,
distribution or delivery of food, beverages, services or merchandise without the
approval of Landlord and in compliance with arrangements prescribed by Landlord.

          13.     No sign, placard, picture, advertisement, name or notice shall
be inscribed, displayed or printed or affixed on or to any part of the outside
or inside of the Building without the written consent of Landlord, and Landlord
shall have the right to remove any such sign, placard, picture, advertisement,
name and notice without notice to and at the expense of Tenant. At all times and
at its sole discretion, Landlord shall have the express right to control signage
outside the Building.

          14.     Except with the prior written consent of the Landlord, no
personnel or persons other than those approved by Landlord shall be permitted to
enter the Building or Leased Premises for the purpose of cleaning, maintaining,
servicing, replacing or repairing the same. Tenant shall not cause any
unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

          15.     Tenant shall see that the doors of the Leased Premises are
closed and securely locked before leaving the Leased Premises and must observe
strict care and caution that all water faucets or water apparatus are entirely
shut off before Tenant or Tenant’s employees leave the Building, and that all
electricity shall likewise be carefully shut off, so as to prevent waste or
damage, and for any default or carelessness Tenant shall make good all injuries
sustained by other tenants or occupants of the Building or Leased Premises.

30

--------------------------------------------------------------------------------




          16.     The plumbing facilities shall not be used for any other
purpose than that for which they are constructed, and no foreign substance of
any kind shall be thrown therein, and the expense of any breakage, stoppage, or
damage resulting from a violation of this provision shall be borne by Tenant who
shall, or whose employees, agents, or invitees shall, have caused it.

          17.     If a Tenant desires telegraphic or telephonic connections,
burglar alarms, or similar services, the Landlord, at the sole cost of Tenant,
will direct the electricians approved by Landlord as to where the wires are to
be introduced and without such direction no boring or cutting for wires shall be
permitted.

          18.     No animal or bird shall be allowed in any part of the Leased
Premises (except to assist the handicapped) without the consent of the Landlord.

          19.     The Tenant and his employees shall not park cars on the street
or internal drives of the Property of which the herein Leased Premises is a part
or in any alley or court in the Property of which the herein Leased Premises is
a part. Where there is a rear entrance, all loading and unloading of goods shall
be made at the rear entrance. The Tenant and his employees shall park their cars
in areas as designated by the Landlord from time to time. All trucks, vans and
other delivery vehicles shall be required to park at the rear of the Building.
The Tenant further agrees that upon written notice from the Landlord he will,
within five (5) days, furnish the state automobile license numbers assigned to
his car and the cars of all his employees.

          20.     Bicycles or other vehicles shall not be permitted anywhere
inside the Building or on the sidewalks outside the Building, except in those
areas designated by Landlord for bicycle parking.

          21.     Tenant shall not allow anything to be placed or stored on the
outside of the Building, nor shall Tenant throw anything out of the windows or
doors.

          22.     No windows, shades, blinds, screens or draperies will be
attached or detached by Tenant and no awnings shall be placed over the windows
without Landlord’s prior written consent. Tenant agrees to abide by Landlord’s
rules with respect to maintaining uniform curtains, draperies and linings at all
windows and hallways so that the Building will present a uniform exterior
appearance. Tenant will use its best efforts to have all curtains, draperies and
blinds closed at the end of each day in order to help conserve energy. Except in
case of fire or other emergency, Tenant shall not open any outside window
because the opening of windows interferes with the proper functioning of the
Building heating and air conditioning systems.

          23.     Tenant shall not install or operate any steam or gas engine or
boiler, or carry on any mechanical business in the Leased Premises without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
absolute discretion. The use of oil, gas or flammable liquids other than those
supplied by the Landlord for heating, air conditioning, lighting or any other
purpose is expressly prohibited. Explosives and other articles that are deemed
extra hazardous should not be brought into the Building.

31

--------------------------------------------------------------------------------




          24.     Any repairs, maintenance and alterations required or permitted
to be done by Tenant under the Lease shall be done only during the ordinary
business hours of the Building unless Landlord shall have first consented to
such work being done outside of such times, If Tenant desires to have such work
done by Landlord’s employees on Saturdays, Sundays, holidays or weekdays outside
of ordinary business hours Tenant shall pay the extra cost of such labor.

          25.     Except as permitted by Landlord, Tenant shall not mark upon,
paint signs upon, cut, drill into, drive nails or screws into, or in any way
deface the walls, ceilings, partitions or floors of the Leased Premises or of
the Building, and any defacement, damage or injury caused by Tenant shall be
paid for by Tenant, due and payable upon demand by Landlord.

          26.     No furniture, freight or equipment of any kind shall be
brought into the Building without prior notice to Landlord and all moving of the
same into or out of the Building shall be done at such time and in such manner,
as Landlord shall designate. Landlord shall have the right to prescribe the
weight, size and position of all safes and other heavy equipment brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes or other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property from any cause and all damage done to the Building by
moving or maintaining any such safe or other property shall be repaired at the
expense of Tenant.

          27.     Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the Leased Premise, or permit or suffer the
Leased Premises to be occupied or used in a manner offensive or objectionable to
the Landlord or other occupants of the Building by reason of noise, odors,
and/or vibrations, or interfere in any way with other Tenants or those having
business therein.

          28.     Cooking shall not be done or permitted by any Tenant on the
Leased Premises, nor shall the Leased Premises be used for the storage of
merchandise, for washing clothes, for lodging, or for any improper objectionable
or immoral purposes.

          29.     Tenant shall not install any radio or television antenna,
loudspeaker, or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere.

          30.     Tenant will at all times cooperate with Landlord in preserving
a first class image of the Building.

          31.     Landlord reserves the right to change these rules and to make
such other and further reasonable rules and regulations either as it affects one
or all tenants as in its judgment from time to time may be needed for the
safety, care and cleanliness of the Leased Premises and the Building, or for the
preservation of good order therein or for any other cause, and when changes are
made, such modified or new rules shall be deemed a part hereof, with the same
effect as if written herein, when a copy shall have been delivered to the Tenant
or left with some person in charge of the Leased Premises.

32

--------------------------------------------------------------------------------




 

 

 

 

INITIAL

(SIGNATURE) [d74355017.jpg]

  INITIAL

(SIGNATURE) [d74355018.jpg]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Tenant

 

  Landlord

 

33

--------------------------------------------------------------------------------




EXHIBIT “E”

ESTOPPEL CERTIFICATE

___________________, 200___

 

 

To:

____________________________________

 

____________________________________

 

____________________________________


 

 

 

 

Re:

Lease Agreement with The Lincoln National Life Insurance Company for premises
located in Meadows Corporate Center in St. Louis, Missouri

Gentlemen:

The undersigned, as Tenant (“Tenant”) under that certain Lease Agreement with
The Lincoln National Life Insurance Company as Landlord (“Landlord”), dated
____________________ (the “Lease”), hereby ratifies the Lease and states,
represents, warrants, and certifies as follows:

 

 

1.

Tenant entered into occupancy of those premises in <project name> (the
“Project”) containing approximately ____________ square feet, known as Building
___________, Space _______, as more particularly identified in the Lease (the
“Premises”), on ____________, and is in full and complete possession of the
Premises.

 

 

2.

All improvements, alterations or additions to the Premises to be made by
Landlord, if any, have been completed to the satisfaction of Tenant. All
contributions to be made by Landlord for improvements to the Premises, if any,
have been paid in full to Tenant.

 

 

3.

The term of the Lease commenced on _______________, and expires on
_______________.

 

 

4.

The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way (except by agreement(s) dated
______________________), and the Lease and such agreements, if any, represent
the entire agreement between the parties with respect to the Premises.

 

 

5.

Tenant has no right or option to (i) extend the term of the Lease, (ii) lease
additional space in the Project, or (iii) purchase the Project or any part
thereof (except for __________________).

 

 

6.

Base Rent in the amount of $____________ per year is currently due and payable
under the Lease.

 

 

7.

Tenant has paid a security deposit under the Lease to Landlord in the amount of
$_______.

34

--------------------------------------------------------------------------------




 

 

8.

Base Rent for ______________, ________ has been paid.

 

 

9.

No rent under the Lease has been paid more than thirty (30) days in advance.

 

 

10.

To the best of Tenant’s knowledge, there is no existing default on the part of
either Landlord or Tenant in any of the terms or conditions of this Lease, and
no event has occurred which, with the passage of time or delivery notice, or
both, would constitute such a default.

 

 

11.

To the best of Tenant’s knowledge, all conditions and obligations under the
Lease to be performed by Landlord have been performed and on this date Tenant
has no existing defenses, counterclaims or offsets against the enforcement of
the Lease by Landlord.

 

 

12.

To the best of Tenant’s knowledge, there are no actions, whether voluntary or,
to its knowledge, otherwise, pending against Tenant (or any guarantor of
Tenant’s obligations pursuant to the Lease) under the bankruptcy or insolvency
laws of the United States or any state thereof.

 

 

13.

To the best of Tenant’s knowledge, there is no apparent or likely contamination
of the Premises by hazardous materials or toxic substances and Tenant does not
use, nor has Tenant disposed of any such materials or substances in violation of
Environmental Laws.

 

 

 

Tenant hereby acknowledges and agrees that Landlord and any purchaser, mortgagee
or beneficiary under a deed of trust, and their respective successors and
assigns may rely upon this certificate.


 

 

 

 

Very truly yours,

 

 

-s- Ben Tischler [d74355016.jpg]

 

--------------------------------------------------------------------------------

 

 

Ben Tischler

 

 

By:

Manager

 

 

 

 

Title:

 

35

--------------------------------------------------------------------------------




EXHIBIT “F”

TENANT CONSTRUCTION

Tenant Improvement Allowance. Landlord shall allocate for Tenant a sum
representing $1.00 per usable square foot (totaling $14,870.00) (the “Tenant
Improvement Allowance”) to be applied toward improvements and related costs to
the Leased Premises (to be approved by Landlord, which approval shall not be
unreasonably conditioned, delayed or withheld), including all demolition,
construction and millwork costs, contractor fees, as well as associated
architectural and engineering fees, dumpster service, soft costs (including, but
not limited to, permit fees, escrow fees, specialty consulting fees). Tenant may
hire its own architect and contractors, subject to Landlord’s reasonable
approval. To the extent that funds allocated are not necessary for completion of
the tenant improvements and expenses as described above, said funds shall remain
the property of Landlord. To the extent tenant improvements exceed the Tenant
Improvement Allowance, Tenant agrees to make such payments directly to the
contractor(s).

36

--------------------------------------------------------------------------------




(COLLIERS LOGO) [d74355019.jpg]

EXHIBIT G

Agency Relationship Confirmation

Property Address: 1884-4 and 1848 Lackland Hill Parkway, St. Louis, MO 63146

Part I. Landlord’s Agent/Subagent

To Prospective Tenant: Tenant understands that Colliers Turley Martin Tucker
(listing broker firm name) and its salespersons are acting on behalf of
Landlord. Tenant acknowledges that (a) disclosure of this relationship was
communicated no later than the first showing of the property, or immediately
upon the occurrence of a change to the relationships if required by rule or
regulation, and (b) they have received a Missouri Broker Disclosure Form.
Compensation to Landlord’s agent(s) will be paid by Landlord.

Tenant: InfoNow Solutions of St. Louis, LLC

 

 

 

 

 

Signed

   -s- Ben Tischler [d74355016.jpg]

Date 11.13.01

 

 

--------------------------------------------------------------------------------

 

Landlord’s Agent(s):

          Firm Name: Colliers Turley Martin Tucker

 

 

 

 

 

Signed

-s- T. Martin [d74355020.jpg]

Date 11/14/01

 

 

--------------------------------------------------------------------------------

 

Part II. Tenant’s Agent

To Landlord: Landlord understands that N/A

Check one

 

 

o

Tenant(s) (broker firm name - list above) and its salespersons are acting on
behalf of Tenant



 

or



x

Tenant is representing itself, i.e.: Tenant does not have a broker.

Landlord acknowledges that (a) disclosure of this relationship was communicated
no later than the first showing of the property, or immediately upon the
occurrence of a change to the relationships if required by rule or regulation,
and (b) they have received a Missouri Broker Disclosure Form. Compensation to
Tenant’s agent, if any, will be paid by N/A.

Landlord: The Lincoln National Life insurance Company

 

 

 

 

 

 

Signed

   -s- Rita A. Glass [d74355015.jpg]

Date

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tenant’s Agent and/or Tenant: InfoNow Solutions of St. Louis, LLC

 

 

 

 

 

Signed

   -s- Ben Tischler [d74355016.jpg]

Date 11.13.01

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




 